Porter, J.
delivered the opinion of the Court.
This is apetitory action. The plaintiff claims the premises in virtue of a purchase from the United States. The defendant contests the legality of it, and avers that the title so conveyed should enure to his benefit: that the plaintiff never did comply with the requisitions of the act of Congress to entitle him to a pre-emption; but that on the contrary, he, the defendant, did, on the premises, in question.
The Court of the first instance gave judgment for the plaintiff, and the defendant appealed.
Both the parties were applicants for the land before the Register, at the time he permitted the plaintiff to become the purchaser. Whether this decision was made on a comparison of the proof of the respective pretensions of the claimants, the record before us does not afford satisfactory proof. Be the fact, however, as it may, the case does not in any important respect differ, and cannot be satis'actorily distinguished from that of Henry's heirs v. Welch, reported, in 4 h La. Reports, page 517; and we refer to that case for the reasons on which we think the plaintiff should recover.
It is, therefore, adjudged and decreed that the judgment of the District Court be affirmed with costs.